DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 20140093133) in view of Alston (US 20090179080).
Regarding claim 1, Frank teaches a device (1202A, fig 13A-B) for analyzing infrared radiation emitted or reflected by at least one surface of an interior of a motor vehicle, the analysis device comprising: at least one infrared camera ([0043] lines 1-2, “FIG. 1 illustrates an infrared imaging module 100 (e.g., an infrared camera or an infrared imaging device)”).  In this paragraph, it talks about the infrared imaging module having infrared camera.  Therefore device 1202A can be an infrared camera) arranged and oriented “so as to measure at least part of the infrared radiation emitted or reflected by the at least one surface of the interior” ([0182] “radiometric information contained in such thermal images may facilitate detection of presence and attributes (e.g., approximate position, size, and body temperature) of any number of objects”.  Therefore the infrared camera is capable of measuring IR emitted from a surface), and a control unit (processor 1204, fig 12-14) associated with the at least one infrared camera (See fig 12, they are in the same system 1200).
Frank fails to teach the control unit is configured for operating at least one radiant panel present in the interior.
Alston teaches a control unit (50) configured for operating at least one radiant panel present in an interior ([0112], “the HVAC component controller 50 will evaluate which settings of the radiant heat panel and the heated mattress pad... the HVAC component controller 50 may determine that 50A supplied to the radiant heat panel”.  Also in the flowchart of the controller shown in fig 7, step 736 says radiant heat panel is used.  [0009] “a radiant heat panel configured to be installed in a cabin of the vehicle”).
It would have been obvious at the time of filing to modify Frank as taught by Alston by installing a radiant panel in the vehicle cabin and use a controller to operate the radiant panel in order to provide an additional heating device for quickly heat up vehicle cabin.
Regarding claim 2, Frank in view of Alston teaches the device comprises the control unit is configured for operating a heating, ventilation and/or air conditioning (Frank Fig 14 and [0196] “block 1410. Similarly, control signals to adjust various components (e.g., a passenger restraint system, a HVAC system, and motorized seat adjusters) may be generated based on the determination of the presence of the one or more occupants”).
Regarding claim 4, Frank teaches an interior (space inside vehicle body, fig 13A) of a motor vehicle (1330, fig 13A), comprising:
at least one surface (the vehicle cabin inherently has multiple surfaces, such as surface of instrument panel or surface of seats); and,
an analysis device (1202A, fig 13A-B) comprising at least one infrared camera ([0043] lines 1-2, “FIG. 1 illustrates an infrared imaging module 100 (e.g., an infrared camera or an infrared imaging device)”) arranged and oriented so as to measure at least part of infrared radiation emitted or reflected by the at least one surface of the interior ([0182] “radiometric information contained in such thermal images may facilitate detection of presence and attributes (e.g., approximate position, size, and body temperature) of any number of objects”.  Therefore the infrared camera is capable of measuring IR emitted from a surface) and a control unit (processor 1204, fig 12-14) associated with the at least one infrared camera (See fig 12, they are in the same system 1200).
Frank fails to teach the control unit is configured for operating at least one radiant panel present in the interior.
Alston teaches a control unit (50) configured for operating at least one radiant panel present in an interior ([0112], “the HVAC component controller 50 will evaluate which settings of the radiant heat panel and the heated mattress pad... the HVAC component controller 50 may determine that 50A supplied to the radiant heat panel”.  Also in the flowchart of the controller shown in fig 7, step 736 says radiant heat panel is used.  [0009] “a radiant heat panel configured to be installed in a cabin of the vehicle”).
It would have been obvious at the time of filing to modify Frank as taught by Alston by installing a radiant panel in the vehicle cabin and use a controller to operate the radiant panel in order to provide an additional heating device for quickly heat up vehicle cabin.
Regarding claim 5, Frank in view of Alston teaches the at least one infrared camera is arranged on at least one element of the interior chosen from among a roof of the interior and a pillar of the interior. ([0180] “infrared imaging modules 1202A-1202B are shown in FIG. 13A-13B as being mounted on a ceiling of passenger compartment 1330A”)
Regarding claim 6, Frank in view of Alston teaches the interior comprising a heating, ventilation and/or air conditioning installation (Frank [0196] “a HVAC system”) and a control unit (Frank processor 1204, fig 13A-B and [0184]) configured for operating the heating, ventilation and/or air conditioning installation, wherein the control unit is configured for controlling the heating, ventilation and/or air conditioning installation configured to deliver an air flow (Fig 14 and [0196] “block 1410. Similarly, control signals to adjust various components (e.g., a passenger restraint system, a HVAC system, and motorized seat adjusters) may be generated based on the determination of the presence of the one or more occupants”).
Regarding claim 8, Frank in view of Alston teaches a method for using the analysis device fitted to the interior defined according to claim 4, the method comprising:
a first step of acquiring the infrared radiation reflected by the at least one surface (by using an infrared camera as explained in claim 4); and
a second step of converting the infrared radiation (The controller of the system get signal from thermal image in step 1402 and generate occupant detection information in step 1414 of Frank fig 14) acquired in the first step into at least one surface temperature of a radiant panel and/or a surface temperature of at least one wall of the interior (Frank [0197] “user-viewable thermal images (e.g., thermograms) may be generated by converting the thermal images using appropriate methods and algorithms. For example, the thermal data (e.g., temperature data) contained in the pixels of the thermal images may be converted into gray-scaled or color-scaled pixels to construct images that can be viewed by a person”).
Regarding claim 9, Frank in view of Alston teaches a third step of operating a heating, ventilation and/or air conditioning installation, and/or a radiant panel (Frank Fig 14 and [0196] “block 1410. Similarly, control signals to adjust various components (e.g., a passenger restraint system, a HVAC system, and motorized seat adjusters) may be generated based on the determination of the presence of the one or more occupants”), “to control a temperature in the interior” (This is intended function.  The HVAC is capable of increase a temperature in the interior.).
Regarding claim 10, Frank in view of Alston teaches a fifth step of mapping (Frank [0197] “user-viewable thermal images (e.g., thermograms) may be generated by converting the thermal images using appropriate methods and algorithms. For example, the thermal data (e.g., temperature data) contained in the pixels of the thermal images may be converted into gray-scaled or color-scaled pixels to construct images that can be viewed by a person”) the surface temperatures of the surfaces of the interior and/or of the radiant panel.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 20140093133) in view of Alston (US 20090179080), further in view of Hoelter (US 20110220797).
Regarding claim 3, Frank in view of Alston teaches all the limitations of claim 3 and the device has a field of view of between 180 and 360 degrees (The field of view is shown in dash lines in vertical view in fig 13A and horizontal view in fig 13B.
Frank in view of Alston fails to teach the device is in the form of a dome.
Hoelter teaches an infrared camera in a dome shape (fig 1A and [0025] “IR-transmissive dome 108 may form a portion of an IR imaging device, such as a portable IR camera”).
It would have been obvious at the time of filing to modify Frank in view of Alston as taught by Hoelter by substituting the infrared camera with a dome shaped IR camera since both cameras of Frank and Hoelter are art recognized equivalence for the same purpose (to detect thermal image).  And using the IR camera of Hoelter in Frank in order to capture thermal images would allow the system of Frank to function equally well.
Response to Arguments
Examiner noticed that claims are amended to overcome 112b rejections and objections in prior office action.  Therefore the 112b rejections and objections from prior office action are withdrawn.
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding applicant’s argument for new limitation about “radiant panel”, it’s noted that new rejection with a new prior art is presented as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762